Exhibit 10.1

 



General Credit Facility Agreement

 

The undersigned, Applied Optoelectronics, Inc., Taiwan Branch. (hereinafter
referred to as “Borrower”) and it guarantor (hereinafter referred to as
“Guarantor”, together with the Borrower, the "Undersigned") hereby agree to the
terms and conditions set forth below in addition to the General Loan Agreement,
Letter of Joint Guarantee and other signed instruments with respect to the
credit facility extended by E. Sun Commercial Bank, Ltd. (hereinafter “Bank”):

 

Part I     Basic Terms

 



1.The two types of credit and the line under this Agreement are as follows
(marked with “V”):

  

Credit in New Taiwan Currency (NTD) Line of Credit Credit in foreign currency
Line of Credit ■ Working Capital Loan NTD 120 million □ Working Capital Loan USD
□ Advance for domestic draft NTD □ Issuance of foreign letter of credit (L/C)
USD □ Export Loan NTD ■ D/A, D/P, O/A financing USD 4 million □ Guarantee for
issuance of commercial promissory note NTD □ Guarantee USD □ Issuance of
domestic letter of credit NTD □   □ Guarantee NTD □   □   □  

 

Borrower shall draw down the line up to the above credit line on a revolving
basis, provided that the balance of each line of credit upon such drawdown shall
not exceed the general credit line of NTD 120 million. In case of foreign
currency, the general credit line shall be calculated based on the foreign
exchange rate published by the Bank.

 

In the event that there exists any outstanding debt in the credit used by
Borrower under the general credit line agreement, the remaining amount of such
outstanding debt shall be incorporated into the credit line and general credit
line as defined in this article for the purpose of calculation.

 

In the event that any drawdown is in foreign currency and exceeds its single
credit line or general credit line due to the fluctuation of foreign exchange
rate or otherwise, such exceeding part shall be jointly repaid by the
Undersigned.

 

2.During the revolving credit facility term, unless otherwise provided by each
type of credit, Borrower may request for loans from the Bank during the period
from February 6, 2015 to February 6, 2016, with the initial drawdown to occur no
later than June 6, 2015, or this Agreement shall be void. Even if the amount of
the drawdown during the above revolving credit term shall be repaid after
expiration of such term, the Undersigned shall assume the responsibility for
repayment and guarantee as required hereunder.

 

3.For the purpose of drawdown of credit, Borrower shall submit a Drawdown
Request acceptable to the Bank and relevant documents and can only draw down the
line with the approval of the Bank. Subject to the approval by the Bank, the
term of the drawdown shall be calculated in accordance with the relevant
Drawdown Request. Each Drawdown Request and document shall be deemed a part of
this Agreement and shall have the same legal force as this Agreement.

 



1

 




4.Borrower agrees that the drawdown shall be deemed received by Borrower once
the Bank deposits the drawdown into the Borrower’s bank account opened with the
Bank or satisfies the purpose designated by the Borrower.

 

5.Base interest rate and time deposits interest rate index

 

(I)Base interest rate

 



(1)Basis of pricing: The base interest rate = the arithmetic average of the
overnight TAIBOR over the past three months + the margin determined, where “the
arithmetic average of the overnight TAIBOR over the past three months” is based
on the arithmetic average of the overnight TAIBOR published by “the Taipei
Interbank Discount Center” and “the margin determined” will be the rate
determined and subject to adjustment by the Bank in consideration of the funding
cost, operational cost and interest risk. The Bank may in its sole discretion
adjust the foresaid calculation to reflect the change of prevailing market
environment.

 

(2)The reference rate will be based on the arithmetic average of the overnight
TAIBOR published by the Taipei Interbank Discount Center over a full 3-month
period (rounded up to two decimal places) prior to the adjustment date.

 



(3)Frequency and method of adjustment

 

(a)□ The base interest rate will be adjusted on a quarterly basis respectively
on 23 March, 23 June, 23 September and 23 December each year (or the business
day that follows if it falls on a non-business day).

 

Frequency of Adjustment Table:

Adjustment date 23 March 23 June 23 September 23 December Effective period 23
March – 22 June 23 June – 22 September 23 September – 22 December 23 December –
22 March of the following year Reference date to be taken 1 December – 29
February 1 March – 31 May 1 June – 31 August 1 September – 30 November

 



(b)□ The base interest rate will be adjusted on a monthly basis on the 23rd day
each month (or the business day that follows if it falls on a non-business day).

  





(4)In case of a major force majeure event (for example, the reference bank
acquires or merges or is acquired or merged, is defunct or information on the
overnight TAIBOR is not accessible to the reference bank), the Bank may change
the basis for determining the base interest rate.

  

(II)Time deposits interest rate index

 

(1)Basis of pricing: The time deposits interest rate index means the average of
the interest rates applicable to one-year time deposits adopted by the reference
bank to be selected from among the Bank of Taiwan, Changhwa Bank, Hua Nan Bank,
First Bank, Cooperative Bank, Land Bank, Mega Bank, Cathay United Bank, Taiwan
Medium and Small Enterprises Bank and the Chinatrust Bank (as posted on the
website of the Bank as of the drawdown).      (2)Frequency and method of
adjustment:

 



2

 

 

(a)□ The time deposits interest rate index will be adjusted on a quarterly basis
with adjustments to occur on 21 February, 21 May, 21 August and 21 November
respectively each year (or the business day that follows if it falls on a
non-business day). The reference rate taken will be the average of the daily
interest rate posted by the Central Bank of Republic of China (Taiwan) over the
period from the 11th day through the 17th of the month rounded up to two decimal
places.

 

Frequency of Adjustment Table:

Adjustment date 21 February 21 May 21 August 21 November Effective period 21
February – 20 May 21 May – 20 August 21 August – 20 November 21 November – 20
February of the following year Reference date to be taken 11 – 17 February 11 -
17 May 11 – 17 August 11 – 17 November

 

(b)■ The time deposit interest rate index will be adjusted on a monthly basis on
the 21st day each month (or the business day that follows if it falls on a
non-business day) and effective from the 21st day of the month through the 20th
day of the following month. The reference rate taken will be the average of the
daily interest rate posted by the Central Bank of Republic of China (Taiwan)
over the period from the 11th day through the 17th of the month rounded up to
two decimal places.

 

(3)The undersigned agree that in the event of any of the following, the Bank may
in its sole discretion change the reference bank and forthwith select another
domestic bank for the designated bank to take the reference rate.

 



(a)The reference bank merges or is merged, defunct, voluntarily suspends its
business, is bankrupt, subject to reorganization or involuntary business
suspension, or is put under official supervision or takeover as provided in the
Article 62 of Banking Act of Republic of China.

 



(b)One of the reference banks has withheld the offer of products to which the
fixed interest rate applicable to one-year time deposit applies.

  

(III)Manner of disclosure: Each post-adjustment base interest rate and time
deposit interest rate index will be published on the interest rate bulletin
board of the business units each of the Bank and the official website of the
Bank (www.esunbank.com.tw).

 

6.Borrower hereby authorizes the Bank to withdraw from time to time from
Borrower’s current account (account No. 0809-940-005298) with the Bank via the
automatic equipment or based on the evidence of withdrawal of savings signed by
the authorized signatory of the Bank without the relevant passbook, signed
request for withdrawal or check drawn by Borrower for the amount equal to the
relevant amount of obligation owed, due and payable by Borrower as well as the
relevant cost and charges incurred (including the principal, interest, default
penalty, service charges, service charges of credit guarantee fund, insurance
premium, cost arising from the Bank’s enforcement of the relevant claims in
Borrower). Borrower acknowledges and agrees that the above relevant procedure
shall be in accordance with the relevant rules of the Bank and that he/she shall
not terminate, withdraw or impose restrictions on the above authorization
without the consent of the Bank before his/her indebtedness owed to the Bank is
duly repaid in full and nor shall he/she close the above savings account.
Borrower agrees that this Agreement serve as the evidence of the above
authorization.

 

7.The Borrower shall repay in NTD any foreign currency loan and accrued interest
at the exchange rate designated by the Bank at the time of such repayment or at
the rate as set forth in a forward foreign exchange purchase agreement executed
by Borrower and the Bank or in the original currency. In the event that Borrower
delays in repayment of any loan and the exchange rate between the foreign
exchange loan and the NTD changes, the risk associated with such exchange rate
variation shall be borne by Borrower, and the Bank shall have the right to
record the principal, interest and relevant costs in NTD at the exchange rate
published by the bank on the record date and the Undersigned shall not raise any
objection to such conversion date, foreign exchange rate and the amount.
However, the Bank shall not be obligated to make such conversion.

 



3

 

 

8.Borrower requesting for drawdown of the credit line shall pay in full the
loan, interest, account opening service fee and guarantee service fee and
acceptance service fee. In case of delay in repayment of the Principal, Borrower
shall pay the late payment interest at the rate agreed upon by both parties. In
case of delay in repayment of the principal and interest of less than 6 months,
as from the maturity date, the late payment interest at the rate of 10% shall be
charged; for the part the payment of which is delayed for more than 6 months,
the late payment interest at the rate of 20% shall be charged. In the event that
Borrower fails to repay the loan or pay any costs on a timely basis, Borrower
shall pay the late payment fee at the base rate of the Bank plus the annual rate
of 3.95% as from such maturity day.

 

In the event that Borrower fails to repay any foreign exchange loan or costs on
a timely basis, the late payment interest shall be charged at the foreign
exchange credit interest rate published by the Bank on the maturity date or due
date or at the NTD base rate plus an annual rate of 3.95%, whichever is higher.
In case of delay in repayment of the principal and interest of less than 6
months, as from the maturity date, the late payment interest at the rate of 10%
shall be charged; for the part the payment of which is delayed for more than 6
months, the late payment interest at the rate of 20% shall be charged. In such
case, the Undersigned shall be jointly and severally liable for the necessary
costs incurred by the Bank for the purpose of enforcing its claims under this
Agreement.

 

9.In the event that the Borrower entrusts the Bank to guarantee or accept any
bills and the Bank is obligated to make any advance due to Borrower’s
non-performance under any of such, or any breach event as described in article 5
of the Credit Facility Agreement (in case of the event descried in article 5.2,
the Bank shall give a reasonable prior notice or reminder letter) occurs, then,
in order to ensure that the Borrower performs its repayment obligation in
respect of such guarantee or acceptance, the Bank may liquidate first all the
bills guaranteed or accepted in the benefit of the Bank without performing its
guarantee or acceptance responsibility and dispose of any collaterals by
operation of law. The Bank may, after deduction of such amounts advanced and any
other necessary costs incurred by it, retain the remaining amount of such
proceeds to the extent of the amount payable under such guarantee or bill
acceptance. In the event that the collateral is insufficient or absent, the
Undersigned shall replenish the collateral or provide sufficient cash, or allow
the Bank to retain the cash deposited by Borrower with the Bank for any further
repayment to the extent of the amount payable under such guarantee or acceptance
(in case of time deposit, the deposit deed shall be terminated first.) In the
event that the Bank is exempted from the guarantee or acceptance obligation
without making any advance, such retained amount shall be returned to the
Undersigned. (This clause is otherwise negotiated)

 

10.Guarantor represents and warrants to be jointly and severally liable for the
obligations, including the principal, interest, default interest, default
penalty, damages and all debts arising from the obligations owed to the Bank by
Borrower under this Agreement. Guarantor further represents and warrants that
he/she will neither voluntarily withdraw his/her guaranty nor refuse to perform
his/her obligations as the guarantor by reason of the absence of Guarantor’s
specimen-registered seal on the Drawdown Request issued by Borrower.

 

11.The balance of the line of credit hereunder shall be determined subject to
the amounts reflected in the Drawdown Request, the Application For Issuance of
Irrevocable Documentary Letter of Credit, or the Bill or the Bank’s relevant
vouchers or book records.

 

12.With respect to any operations, responsibilities and liabilities under the
line of credit hereunder, the Undersigned shall comply with, in addition to
terms and condition of this Agreement or any other special provisions, the
Uniform Customs and Practice for Documentary Credits, the Uniform Rules for
Collections, the International Rules for the Interpretation of Trade Terms, as
well as rules related to foreign exchange administration, published by
International Chamber of Commerce. In case of amendment to any of the above
rules, the Bank may, subject to such amended rules, opt to change, adjust or
terminate this Agreement and the Undersigned will not raise any objection
thereto.

 



4

 

 

13.This Agreement shall be performed in Banqiao Branch of the Bank. The
undersigned agree that the Taipei District Court or the New Taipei District
Court, Taiwan will be the court of first instance having jurisdiction over all
actions arising from or in connection with this Agreement.

 

Part II. Special Terms

 

General Working Capital Loan

 

In case that the Borrower applies for general working capital loans, it is
willing to abide by the following agreements:

1.Each loan term shall not be longer than 180 days. In case of the loan applied
in foreign currencies, the maximum term for each loan shall not exceed
_________.

2.Loan interest shall be calculated and paid from the date of loan on monthly
basis based on the interest rate recorded in the application for allocating
loans, or based on _________% increased annual rate of □ benchmark interest rate
□ time deposit interest rate index (at present it is _________% of annual rate),
and shall be adjusted with the adjustment of pricing interest rate regulated
above.

In case of the loan applied in foreign currencies, the interest shall be
calculated from the date of loan according to the interest rate recorded in the
application for allocating loans or based on _________.

 

Advance for Domestic Drafts

In case that the Borrower applies for advance for domestic drafts, it is willing
to abide by the following agreements:

1.The maximum term for each loan shall not exceed _________.





2.Loan interest shall be calculated and paid from the date of loan on monthly
basis based on the interest rate recorded in the application for allocating
loans, or based on _________% increased annual rate of □ benchmark interest rate
□ time deposit interest rate index (at present it is _________% of annual rate),
and shall be adjusted with the adjustment of pricing interest rate regulated
above.





3. The Borrower shall attach the bills obtained from legitimate transactions
such as commodity sale, rental or service providing and approved by the Bank,
and transfer them to Bank with endorsement. The loan amount is decided by the
Bank.



4.The Borrower agrees that the bills provided shall be exchanged and deposited
into the special account for payment set by the Bank on maturity date (i.e. the
demand deposit account No. _________). The Bank shall transfer money from the
special account to offset the Borrower's debts depending on the specimen seal
impression at any time with the date, amount, sequence and method of offsetting
the principle and interest decided by the Bank. The offsetting of principle and
interest shall be transferred into the Borrower's only account opened in the
Bank, but the Bank has no obligations for the aforesaid items. Without the
Bank’s permission, the Borrower shall not use the deposit in the special
account.

5.In the event that bills provided by the Borrower cannot be used for acceptance
or payment, or the payment is not made on maturity date, the Bank may be free of
issuing the certificate of protest and notify the refusal reasons, and the
Borrower shall redeem the bills with the same amount in cash within 3 days after
receipt of the notice. In case of overdue redemption, the Bank has no need to
issue notice or exhortation, and decides that the loan term hereof expires.
(This clause is otherwise negotiated)

6.If the bill of loan held by the Borrower is lost or destroyed due to delivery
or other accidents or is invalid because it is forged and altered, the Borrower
may pay off the debt based on the amount of bill recorded in account books of
Bank.

 



5

 

 

Export Loan

In case that the Borrower applies for the export loan, it is willing to abide by
the following agreements:

1.The maximum term for each loan shall not exceed _________.

2.Loan interest shall be calculated and paid from the date of loan on monthly
basis based on the interest rate recorded in the application for allocating
loans, or based on _________% increased annual rate of □ benchmark interest rate
□ time deposit interest rate index (at present it is _________% of annual rate),
and shall be adjusted with the adjustment of pricing interest rate regulated
above.

3.The Bank shall require the Borrower to attach the export L/C, export
collection files, foreign orders, export contract, orders or contracts of the
domestic traders purchasing export products or documents for export cooperation
or contract of accepting the processing and export approved by the Bank, and
based on which the Bank can determine the allocated amount. 



4.Borrower’s representation:  



(1)If the Borrower attaches export L/C or export collection files to apply for
loan, it shall entrust the Bank to handle export negotiation or export
collection formalities of abovementioned L/C, and agree that the money obtained
therefrom or from other exports will be used to repay the principal and interest
of the loan first.  (2)If the Borrower attaches the foreign order or export
contract to apply for loan, it shall agree, upon receipt of the order and letter
of credit under the contract or preparing export collection files, to submit the
files immediately to the Bank, and handle the bill purchased or export
collection or other settlement procedures to the Bank in the loan term. The
export payment will be used to repay the principal and interest of the loan
first.  (3)If the Borrower attaches the order or contract of the domestic
traders purchasing export products or documents for export cooperation or
contract of accepting the processing and export to apply for allocation of loan,
the Bank shall require the Borrower to sign the letter of commitment with the
domestic payer of above files paying the payables directly to the Bank. The
Borrower shall also agree to use the payment to liquidate the principal and
interest of the loan first. (4)If the Borrower does not attach export L/C,
export collection files, orders, contracts and agreements to apply for
allocation of loan, it shall agree to use the payment from export negotiation,
export collection or other exports handled in the Bank during loan term to repay
the principal and interest of the loan first.

 

Guarantee for Issuance of Commercial Promissory Notes

In case that the Borrower entrusts the Bank to be the Guarantor as its issued
commercial promissory note, it is also willing to abide by the following
agreements:

1.The period from the issuance date to the maturity date of each commercial
promissory note guaranteed shall not exceed _________ days.

2.The Borrower shall pay the guarantee service fee which equals to _________ %
of guaranteed amount annually, and pay the guarantee service fee to the Bank for
once time on the guarantee day.

3.After the Bank's guarantee on the commercial promissory note presented by the
Borrower, the Borrower is willing to deposit the note payment in the special
account for cashing of the settlement bank designated by the business competent
authority prior to the expiration of the note. For any delay which results the
Bank's advances, the Borrower is willing to make full repayment.

 

Bill Acceptance

In case that the Borrower entrusts the Bank to make bill acceptance, it is
willing to abide by the following agreements:

1.The maximum term for each acceptance bill from acceptance date to the maturity
date shall not exceed _________days.

2.The Borrower shall pay the service fee for the bill acceptance which is
_________% of the bill amount annually in once time to the Bank on the
acceptance date.

3.When the Borrower entrusts the Bank for acceptance, it shall also sign a third
party's endorsement of the promissory note (for which the NTD shall prevail and
the financier is the payer and is free from providing certificate of protest)
approved by the Bank and transfer to the Bank as counterfoil. The Bank may
withdraw the money for payment by the promissory note a business day before the
maturity date. If the Borrower fails to compensate the payment for the
promissory note signed above on time, which results the Bank's advances, the
Borrower shall repay the full advances, and pay the interests for overdue
payment and penalty in accordance with the agreement hereof.

 



6

 

 

Guarantee

In case that the Borrower (namely the Appointer) entrusts the Bank to make
guarantee, it is willing to abide by the following agreements:

1.Guarantee items: the files which the Bank approves to issue guarantee shall
prevail.

2.Each guaranteed money, term and contents, etc. stipulated in the Bank's
guarantee files shall prevail.

3.In case that the Appointer entrusts the Bank to make guarantee, it shall pay
the service fee which is _____% of guarantee money in actual term or which is
recorded in the application used □ at once □_______ to the Bank upon the Bank
issuing guarantee files. Each minimum service fee shall be (currency)
_____________. The Appointer may also pay the postage or other expenses, if any.

4.The Appointer shall perform the item subject to the Bank's guarantee according
to section 1 above, and will notify the Bank the performance progress at any
time. If the Appointer delays the performance which results in the Bank's
payment of guarantee money in advance, the Appointer may return the full payment
immediately, and pay the interests for late payment and penalty in accordance
with the agreement hereof.

5.If the Bank is notified by the beneficiary of the issued guarantee files to
perform the guarantee responsibility, the Bank shall, without recognition or
concern on whether the conditions of matter guaranteed are met or there are
existing disputes, directly perform the guarantee responsibility.

6.In case the letter of credit is applied as guarantee method, the regulations
of Uniform Customs and Practice for Letter of Credit released by international
Chamber of Commerce shall be applicable. 

 

Issuance of L/C

In case that the Borrower (namely, the Appointer) entrusts the Bank to issue the
L/C (including sight L/C, usance L/C and advance L/C), it may abide by the
following agreements:

1.In case that the Appointer entrusts the Bank to issue domestic L/C, it is
willing to abide by the following agreements:

(1)When the Appointer entrusts the Bank to issue the domestic sight L/C, the
draft shall be payable at sight and the liquidation date for each debt shall be
the day before the beneficiary notifies the payment or the maturity date
notified by the Bank. In case that the Bank agrees to make the payment of sight
draft as advance payment to beneficiary through the Appointer's application, the
maximum term for advance payment is 10 days with the interest rate calculated on
monthly basis based on the Bank's _______% increased annual interest of □
benchmark interest rate □ time deposit interest rate index (at present it is
______% of annual interest) and shall be adjusted with the adjustment of pricing
interest rate regulated above.

(2)When the Appointer entrusts the Bank to issue the domestic usance L/C, the
maximum term of the draft shall not exceed ________ days. The Appointer shall
hand over the principle and interest to the Bank for payment one day before the
maturity date of the draft under the L/C or on the date notified by the Bank.

(3)For all draft payment under the L/C made by the Bank in advance, the
Appointer shall entrust the Bank to collocate short-term loans as repayment
depending on the Application for Issuance of the Domestic Irrevocable Credit,
and take the contract and above Application as certificates of loan and may
abide by the following agreements:

a)The maximum term for each loan shall be _________ days. Loans still shall be
handled after the period of use of the credit line in the contract or (and)
after the validity period of the L/C.

b)The interest is calculated based on the rate notified by the Bank, or based on
_______% increased annual interest of □ benchmark interest rate □ time deposit
interest rate index (at present it is ______% of annual interest) and shall be
adjusted with the adjustment of pricing interest rate regulated above.

c)After the Bank transfers the loan into the Appointer's No. _______ account for
________ deposit, the deposit shall be used to pay the amount of the draft or
L/C by automation equipment or personnel in the Bank who is entitled to sign
issuing certificate of deposit expenditure or transferring through without
depending on the Appointer's deposit book or withdrawal slip, and its processing
method shall be subject to related stipulations in the Bank with the contract as
proof of authorization.

 



7

 

 

2.In case that the Appointer entrusts the Bank to issue foreign L/C, it is
willing to abide by the following agreements:

(1)When the Appointer applies for the foreign L/C in the Bank, it shall fill out
one by one the Application for L/C and files required by the Bank. For
identification of the credit balance, the contracting parties agree that the
amount recorded in the Application for L/C presented by the Appointer or in the
Bank's related draft and account book shall prevail.

(2)The Appointer admits that the difference between each amount of L/C recorded
in the Application for L/C and the settled amount has been paid by the Bank is
payment made by the Bank in advance, and agrees to take the Application for L/C
or the Bank's relevant documents as certificates.  (3)When the Appointer applies
for the foreign sight L/C in the Bank, it shall repay the advance and pay the
interest raised herefrom and related costs within 15 days after delivering the
shipping documents under each L/C and receiving the Bank's notice. But in any of
the following circumstances, the repayment period is as follows:



 a)When the shipping documents has arrived while the goods has not yet arrived,
the Appointer shall submit the certificate documents from the shipping company
and make repayment within 3 days after arrival of the goods. If the goods have
not arrived after 60 days of delivery of shipping documents and receiving the
Bank's notice, the Appointer shall make repayment immediately.  b)When the goods
have arrived while the shipping documents have not been delivered, and the
countersigning letter of guarantee needs to be applied for, the Appointer shall
make repayment immediately and pay interests for 7 days first; the same shall
apply for taking delivery of goods by duplicate B/L endorsement. c)In case of
partial shipment of goods, the Appointer shall repay the Bank's advances
according to the proportion of the amount of batch shipping documents to the
amount of the L/C.

(4)When the Appointer applies for the foreign usance L/C in the Bank, the
maximum term, calculated from the invoice date or payment date of the Bank's
foreign agency, for draft or loan under the L/C shall not exceed ______ days
with the maturity date of the draft or the date noticed by the Bank as the
liquidation date.

(5)Interests of advances in foreign currency under the Special Terms shall be
calculated based on the rate noticed by the Bank during payment date of the Bank
or foreign agency to the maturity date of advances. At the same time, the Bank
shall adjust the interest in a timely manner in accordance with the foreign
exchange business credit interest rates set by the foreign exchange trading
center or the Bank's borrowed foreign exchange capital cost increased interest
rates.

(6)For all draft payment under the L/C made by the Bank in advance, the
Appointer shall present application, promissory note or other debt certificates,
entrust the Bank to make repayment by short-term loans in NTD it applied for,
take the contract as certificate of loan and is willing to abide by the
following agreements:

a)The maximum term for each loan shall be _________ days. Loans still shall be
handled after the period of use of the credit line in the contract or (and)
after the validity period of the L/C.

b)The interest is calculated based on the rate recorded in the application, or
_______% increased annual interest of □ benchmark interest rate □ time deposit
interest rate index (at present it is ______% of annual rate) and shall be
adjusted with the adjustment of pricing interest rate regulated above.

(7)If the Appointer fails to handle the customs clearance delivery procedures
after the arrival of shipping documents under each L/C, which leads the Bank to
suffer any loss, term of advances for it shall be deemed as expired after the
Bank's notice and exhortation in reasonable period, and the Bank shall request
compensation in NTD, or make custom declaration and delivery of goods in order
to preserve creditor's rights. The Bank can also sell imported goods at auction
or conduct disposal (including method, price and time, etc.) to liquidate the
debt for the Bank and for all expenses and losses (including taxes paid for
customs clearance delivery, transport costs and other costs) due to the
disposal. Contracting parties shall take the joint responsibilities to repay for
the part not compensated. (This clause is otherwise negotiated)

 



8

 

 

(8)When the Appointer imports goods by import collection method, it shall
provide countersigning letter of guarantee duplicate bill endorsement within the
agreed credit line subject to the Bank's agreement, and shall submit the
affidavit (special for import collection guarantee delivery or duplicate bill
endorsement) for each time and relevant contract and documents the Bank
required. The contracting parties approve to, based on the amount and agreed
items in each affidavit and related contract documents, be responsible for the
compensation for the Bank's damage until the Appointer completes the bill
acceptance or makes payment after the Bank receives the foreign documents.
 (9)In the countersigning letter of guarantee duplicate bill endorsement under
L/C or imported collection signed by the Bank as applied for by the Appointer,
if the goods, specifications, unit price, total amount and delivery conditions
listed are inconsistent with shipping documents received subsequently, the
Appointer may be responsible for paying the balance and handling bill
acceptance, payment and other formalities according to the conditions listed in
the shipping documents.  (10)Any loss suffered by the Bank due to the
inconsistency between content of documents signed by the Bank and documents
received, the contracting parties may assume all responsibility for
compensation.  (11)The content recorded in the affidavit of B/L or duplicate
bill endorsement contained shall be regarded as attachment hereto and the
contracting party is willing to abide by it. The Appointer may provide shipping
documents and purchasing goods recorded in the L/C hereunder and alternative
pledge of guaranteed goods as the guarantee of advances, loans and other debts
under the L/C, and take the contract as certificate of guarantee. The Appointer
agrees the Bank to obtain the pledge of right for all delivery certificates
(such as import license and related delivery documents, etc.) of purchased
material from the date of the Bank issuing the L/C to the date of the purchased
good arriving, and obtain the pledge of movables from delivery date of the
purchased goods. In case of the defects of documents listed in the shipping
documents arrival notice under each L/C, if the Appointer does not accept the
defects and entrusts the Bank to negotiate with foreign negotiating bank, the
Bank bears no responsibility for failure of the negotiation. The Appointer may
also be responsible for repaying the principle and interests of advances and
loans and expenses occurred according to the stipulations hereof with any loss
caused to the Bank's right be compensated by contracting parties. (12)Various
clauses in the Special Terms shall still be applicable when the Appointer
entrusts the Bank to issue the L/C financing in a triangle trade.

3.Besides the above two agreements, the Appointer may still abide by the
following agreements:

(1)If the Bank agrees to handle the L/C hereunder, the service fee shall be
calculated according to the rate stipulated by the Bank.

(2)Through the Bank's review, if the draft and its auxiliary documents under the
L/C issued by the Bank as entrusted by the Appointer are in line with the L/C
conditions and of which the acceptance and payment are completed, the Appointer
may make payment on time. In the event that the above draft is proved to be
fake, forged or altered or to be defective (including inconsistency of quality
or quantity of goods with that on documents), the Bank shall bear no
responsibility, and the Appointer shall not refuse the payment by any reason.

(3)In case that the L/C hereunder is transferred in error, delayed or
interpreted in error, all or part of the document or goods recorded in documents
are destroyed, delayed or not sent to the goods delivery place, goods are lost
or damaged in transport process or destination because of it is uninsured or
underinsured or detained by any third party or due to other factors, the Bank
shall bear no responsibility. The Appointer shall still make full payment in
accordance with the amount recorded in the L/C.

(4)In case that the beneficiary of the L/C or the salesperson does not fulfill
the contract, goods purchased under each L/C are delivered in delay or are
defective or lost and damaged due to force majeure, or the insurance company
refuses claim, the claim is insufficient or compensation is delayed, the
Appointer shall assume all responsibilities. If the term of L/C has been expired
for 3 weeks, the Bank may directly cancel it and use the payments from returned
remittance to compensate the advances and loans hereunder.

 



9

 

 

(5)If required by the Bank, the Appointer may obtain the Bank's agreement for
insurance types and conditions of goods under each L/C, and hand over the
original insurance policy and copy of its receipt to the Bank with the Bank as
the priority beneficiary. The Bank, if necessary, shall notice the Appointer to
buy other insurance with all expenses borne by the Appointer. If the Appointer
does not apply for insurance or renew insurance after expiration, the Bank shall
handle for it without the obligations in buying insurance. If the Bank pays the
coasts occurred in handling, the Appointer may make repayment immediately.

 

D/A, D/P and O/A Financing

In case that the Borrower applies for D/A, D/P and O/A financing, it is willing
to abide by the following agreements:



1.The term for each loan shall not exceed 180 days. 2.The interest shall be
calculated from the date of loan based on _________ or the interest rate
recorded in the application for loans. 3.For the import financing part, the Bank
shall apply the loan allocated as repayment for the payable foreign exchange
funds of the Borrower handling the D/A, D/P and O/A, etc. in the Bank. 4.The
Borrower shall apply loan in other foreign currencies under D/A, D/P and O/A to
the Bank with each amount calculated in USD in accordance with the exchange rate
designated by the Bank, and revolved within the limit stipulated herein. 5.When
the Borrower applies for importing goods under D/A, D/P and O/A, it shall
provide countersigning letter of guarantee duplicate bill endorsement within the
limit of borrowed money stipulated herein subject to the Bank's agreement, and
shall submit the affidavit (special for import collection guarantee delivery or
duplicate bill endorsement) for each time and relevant contract and documents
the Bank required. The contracting parties and the Guarantor approve to, based
on the amount and agreed items in each affidavit and related contract documents,
undertake responsibility for the compensation for the Bank's damage until the
contracting parties complete the bill acceptance or make payment after the Bank
receives the foreign documents.



6.When the Borrower applies for the loan under D/A, D/P and O/A, it shall
present application for loan, promissory note or other debt certificates, and
entrust the Bank to make repayment by short-term loans in NTD it applied for,
take the contract as the certificate of loan and is willing to abide by the
following agreements:

(1)The maximum term for each loan shall be _________ days. The loan still shall
be conducted after the period of using the credit line.

(2)The interest is calculated based on the rate recorded in the application when
borrowing, or based on _______ interest rate ______ annual interest __________%
(at present it is ______% of annual interest) and shall be adjusted with the
adjustment of __________ interest rate regulated above.

(3)In case of the damage or depreciation of all or part of goods purchased or
sold by using the loans due to stranding, theft, fire and flood or other
incidents of force majeure in transport, or if the insurance company refuses
claim or makes inadequate compensation or delays compensation, or such goods
cannot be imported or exported for other reasons, the contracting party shall
make disposal by itself without any obligation and responsibility on the Bank.

 



10

 

 

Yours sincerely

 

E. Sun Commercial Bank

 

The contracting parties declare that they have reviewed all above clauses and
made full understanding. It is hereby to promise to sign the Contract with the
signing and seal as follows:

 



Borrower: Applied Optoelectronics, Inc., Taiwan Branch (Seal) Responsible
Person: Chih-Hsiang Lin   Address: No.18, Gong 4th Rd., Linkou District,     New
Taipei City   Joint Guarantor:   (Seal) Address                 Joint Guarantor:
  (Seal) Address                 Joint Guarantor:   (Seal) Address:            
    Joint Guarantor:   (Seal) Address:    



 

 

The March 9, 2014 year of the Republic of China’s Era.

 

 

Credit Account No. 009977  Reviewed by:________ Handled by::________ Checked by:



 



11

 

 



Promissory Note

 

The drawer promises to pay the sum of one hundred and twenty million New Taiwan
Dollars unconditionally to E. Sun Commercial Bank or to the order of E. Sun
Commercial Bank on the date of fixed by this promissory note.

 

1.The interest is calculated based on _______ interest rate ______ annual
interest __________% (at present it is ______% of annual interest) in □fixed or
□floating mode since the issuing date of this note and is paid by month. If the
floating mode is selected, the drawer agrees to adjust the abovementioned
interest based on the adjustment of _______interest rate regulated above. In
case of any delay in paying the interest or failure to perform obligations when
due, a penalty shall be charged as follows: 10% of the agreed interest rate for
the delay or failure that lasts for less than six months, as from the due date;
20% of the agreed interest rate for the delay or failure that exceeds six
months.

2.Under this note, either the protest or notification obligations stipulated in
Article 89 of the Negotiable Instruments Act are waived.

3.Place of Payment: No. 90, Section 2, Wenhua Road, Banqiao District, New Taipei
City

 

Maker: Applied Optoelectronics, Inc., Taiwan Branch (Seal)

 

 

Responsible Person: Chih-Hsiang Lin

Address: No. 18 Gong 4th Road, Linkou District, New Taipei City

 

Maker: (Seal) Address:       Maker:   (Seal) Address:       Maker:     (Seal)
Address:  

 

 

The Republic of China, March 9, 2015

 

Credit Account No. 009977

Approval Code: H145416821 Reviewed by: ________ Handled by: _________ Checked
by: __

 

L577A 2005.11  (In this version, the interest is left blank.)

 

12

 

Letter of Authorization

 

The Authorizing Parties signed and delivered a promissory note amounting to
Ninety million New Taiwan Dollars to your bank as the guarantee for the
indebtedness on March 9, 2015. To meet the actual needs, the Authorizing Parties
authorize your bank or the agents and employees of your bank to directly fill in
the maturity date, interest rate, place of payment, and other items that shall
be recorded on this promissory note to effectively fulfill rights associated
with this note. Without the written approval from your bank, the Authorizing
Parties shall not revoke or restrict this authorization.

 

Yours sincerely

E. Sun Commercial Bank

 

Authorizing Party: Applied Optoelectronics, Inc., Taiwan Branch (Seal)

 

 

Responsible Person: : Chih-Hsiang Lin

 

 

Authorizing Party: (Seal)         Authorizing Party: (Seal)         Authorizing
Party: (Seal)

 

 

 

 

 

 

 

The Republic of China, March 9, 2015

 

Credit Account No. 009977



Approval Code: H145416821 Reviewed by:___ Handled by: ___ Checked by: ___

 

 



L577A 2005.11   (In this version, the interest is left blank.)

 

 

 



13

